Name: Commission Regulation (EC) No 1903/94 of 27 July 1994 fixing the amount of the private storage aid for octopus (Octopus spp.)
 Type: Regulation
 Subject Matter: fisheries;  international trade;  agricultural structures and production;  distributive trades
 Date Published: nan

 29 . 7. 94 Official Journal of the European Communities No L 194/17 COMMISSION REGULATION (EC) No 1903/94 of 27 July 1994 fixing the amount of the private storage aid for octopus (Octopus spp.) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2415/89 of 3 August 1989 laying down detailed rules of applica ­ tion for the granting of private storage aid for certain fishery products ('), as last amended by Regulation (EEC) No 1 106/90 (2), and in particular Article 2 thereof, Article 1 1 . The private storage aid referred to in Article 16 of Regulation (EEC) No 3759/92 (3) shall be granted for the quantities offered for sale during the period 1 to 31 December 1993 up to a maximum quantity of 919 tonnes. 2. The amount of the aid for a maximum storage period of one month shall be ECU 45 per tonne net weight. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Whereas the average price for octopus (Octopus spp.) has, during a significant period, been below 85 % of its guide price ; Whereas the conditions for setting the amount of the private storage aid for the product concerned have been met ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 228, 5. 8 . 1989, p. 10 . 0 OJ No L 111 , 1 . 5 . 1990, p. 50 . (3) OJ No L 388, 31 . 12. 1992, p. 1 .